[Cite as Reynolds v. Ohio Veterans Home, 2010-Ohio-1950.]

                                     Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




RICHARD REYNOLDS

       Plaintiff

       v.

OHIO VETERANS HOME

       Defendant

        Case No. 2009-06796-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



        {¶ 1} Plaintiff, Richard Reynolds, a former resident at defendant, Ohio Veterans
Home (OVH), filed this action alleging OVH personnel failed to forward his shoes when
he moved to a new residence in Cleveland on June 10, 2009. Plaintiff asserted two
pairs of tennis shoes and one snake skin loafer were “not packed and sent with me”
when he moved from OVH to the University Manor Nursing Home in Cleveland. Plaintiff
contended his shoes were lost as a proximate cause of negligence on the part of OVH
staff and he has consequently filed this complaint seeking to recover $203.00, the
estimated replacement value of the alleged missing shoes. Payment of the filing fee
was waived.
        {¶ 2} Defendant denied any OVH personnel lost or misplaced any of plaintiff’s
property incident to his move to Cleveland.                 Defendant suggested plaintiff’s “shoes
could have been misplaced or lost at any time prior to his departure.”                       Defendant
contended plaintiff did not present any evidence to establish he delivered the shoes into
the custody of OVH staff. Defendant maintained plaintiff failed to prove the elements
necessary “to create a legal bailment duty on the part of” OVH.                             Defendant
acknowledged OVH personnel helped plaintiff “box his belongings” in preparation for his
moving.
       {¶ 3} Defendant submitted an affidavit from OVH employee Jessica Kishman,
who was assigned as a social work to plaintiff during the time he was a resident ov
OVH. Kishman stated “[o]n or about June 10, 2009, I helped pack (plaintiff’s) personal
belongings in boxes for transport to his new residence.” Kishman recalled, “at the time
of (plaintiff’s) departure, all of (plaintiff’s) personal belongings were packed in boxes by
me or other (OVH) staff, but I did not recall specifically packing two pairs of tennis shoes
and a pair of snake skin loafers along with his personal belongings.” According to
Kishman, she personally inspected plaintiff’s room at OVH after his property was
packed “to assure that none of his personal belongings would be left behind.”
Seemingly, no property owned by plaintiff was discovered in his room after the packing
was completed.
       {¶ 4} In order to establish a prima facie case for breach of a bailment duty, the
plaintiff bailor must prove: 1) a contract of bailment, 2) delivery of the bailed property to
the defendant bailee, and 3) failure by the bailee to return the bailed property. David v.
Lose (1966), 7 Ohio St. 2d 97, 99, 36 O.O. 2d 81, 218 N.E. 2d 442.
       {¶ 5} Defendant is under a duty to exercise ordinary care to protect personal
property delivered into its possession. Leech v. Ohio State University Hospital (1989),
89-07875-AD; Ahmed v. Ohio State University Hospitals (1999), 97-10812-AD.
However, plaintiff has the burden of proving, by a preponderance of the evidence, that
he suffered a loss and that this loss was proximately caused by defendant’s negligence.
Barnum v. Ohio State University (1977), 76-0368-AD.
       {¶ 6} Although strict rules of evidence do not apply in administrative
determinations, plaintiff must prove his case by a preponderance of the evidence.
Underwood v. Dept. of Rehabilitation and Correction (1985), 84-04053-AD. “It is the
duty of a party on whom the burden of proof rests to produce evidence which furnishes
a reasonable basis for sustaining his claim. If the evidence so produced furnishes only
a basis for a choice, among different possibilities as to any issue in the case, he fails to
sustain such burden.”     Paragraph three of the syllabus in Steven v. Indus. Comm.
(1945), 145 Ohio St. 198, 30 O.O. 415, 61 N.E. 2d 198, approved and followed. Kata v.
Second National Bank of Warren (1971), 26 Ohio St. 2d 210, 55 O.O. 2d 458, 271 N.E.
2d 292, Syllabus 2.
      {¶ 7} Plaintiff has failed to submit any evidence to show defendant received
delivery of his shoes on June 10, 2009. This failure to prove delivery constitutes failure
to show imposition of a legal bailment duty on the part of defendant in respect to lost
property. Prunty v. Department of Rehabilitation and Correction (1987), 86-02821-AD;
Camella v. Ohio Veterans Home, Ct. of Cl. No. 2006-01491-AD, 2006-Ohio-7258;
Wallingford v. Ohio Veterans Home, Ct. of Cl. No. 2006-04466-AD, 2007-Ohio-1268.
Consequently, plaintiff has failed to show any breach of a duty on the part of defendant
caused the loss claimed. See Nosack v. Ohio Veterans Home, Ct. of Cl. No. 2007-
07094-AD, 2008-Ohio-3934.




                               Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




RICHARD REYNOLDS

      Plaintiff

      v.

OHIO VETERANS HOME

      Defendant

      Case No. 2009-06796-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION
         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                           ________________________________
                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

Richard Reynolds                           Gregory J. Kowalski, Chief Legal Counsel
University Manor                           Ohio Veterans’ Home Agency
2186 Ambleside Drive                       3416 Columbus Avenue
Cleveland, Ohio 44106                      Sandusky, Ohio 44870
RDK/laa
12/15
Filed 1/8/10
Sent to S.C. reporter 4/30/10